DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 is pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 207744705) in view of Alarcon et al. (United States Patent 9,986,762) and further in view of Ouyang (CN 207855045).
With respect to Claim 1:
Liu discloses an electronic cigarette (FIG. 5), comprising: 

and a battery assembly (FIG. 5, 900), the battery assembly (900) comprising a battery frame (FIG. 5, see notation), a light guide (FIG. 5, 910); and the light guide (FIG. 5, 910) is disposed on the battery frame (FIG. 5, see notation);
wherein: the atomizing assembly (FIG. 5, see notation) is disposed on the battery assembly (FIG. 5, 900);
the guide tube (FIG. 1; 130, 220) is disposed in the e-liquid container (FIG. 1, 100); 
the heating wire (FIG. 1, 230) is disposed on the barrier (FIG. 1, 740); 
the barrier (FIG. 1, 740) is disposed in the base (FIG. 1, 700); 
the insulation ring (FIG. 1, 330) passes through the pin of the heating wire (FIG. 1, 230) and is fixed in the base (FIG. 1, 700); 
the electrodes (FIG. 1; 310, 320) are disposed in the insulation ring (FIG. 1, 330); 
the first sealer (FIG. 1, 500) sleeves the guide tube (FIG. 1; 130, 220) and is disposed on the e-liquid container (FIG. 1, 100); 
the mouthpiece (FIG. 1, 400) covers the first sealer (FIG. 1, 500); 
the mouthpiece (FIG. 1, 400) is connected (FIG. 1, 510) to the e-liquid container (FIG. 1, 500); 

the heating wire (FIG. 1, 230) stretches out on the barrier (FIG. 1, 740); 
[AltContent: connector][AltContent: connector][AltContent: textbox (pins)]
    PNG
    media_image1.png
    426
    706
    media_image1.png
    Greyscale

[AltContent: connector][AltContent: textbox (Atomizing assembly)][AltContent: connector][AltContent: textbox (Battery frame)]
    PNG
    media_image2.png
    650
    659
    media_image2.png
    Greyscale


However, Alarcon teaches a filter cotton (FIG. 15B, 424) disposed on an upper surface of the first sealer (Column 23, lines 7-28 and Column 31, lines 61-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu with the teachings of Alarcon and provide a filter cotton disposed on an upper surface of the first sealer so as “to prevent the condensate within air path from reaching the passageway of the mouth piece and/or entering the user's mouth, which can provide an unfavorable experience to the user.” (Alarcon, Column 23, lines 20-24).
However, Ouyang teaches a silica gel (Description, Background, lines 5-8), a fixed seat (FIG. 1, 12), a printed circuit board assembly (FIG. 1, 30), and a battery cell (FIG. 3, 70); and the battery cell (FIG. 3, 70) is welded to the printed circuit board  assembly (FIG. 3; 30, 31); the printed circuit board assembly (30, 31) is disposed on the fixed seat (FIG. 1, 12); the silica gel (elastic member) is disposed on one end of the fixed seat (FIG. 1, 53); and the fixed seat (12) is disposed in the battery frame (FIG. 1, 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu with the teachings of Ouyang and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER G LEIGH/Examiner, Art Unit 2831